Exhibit 10.2

______________________________________________________________________________




ASSET PURCHASE AGREEMENT

by and between

TRANSGENOMIC, INC.

and

EDGE BIOSYSTEMS, INC.

Dated as of September 8, 2015

______________________________________________________________________________





    

--------------------------------------------------------------------------------

TABLE OF CONTENTS


Page

SALE AND PURCHASE OF ASSETS AND ASSUMPTION OF LIABILITIES
1

1.1Sale and Purchase of Assets    1
1.2Assumption of Liabilities    1
1.3Closing Transactions    2
1.4Allocation of the Purchase Price    2
1.5Nonassignable Contracts    3
CONDITIONS TO CLOSING
3

2.1Conditions to Buyer’s Obligations    3
2.2Conditions to Seller’s Obligations    4
REPRESENTATIONS AND WARRANTIES OF SELLER
4

3.1Organization and Corporate Power    5
3.2Subsidiaries    5
3.3Authorization; No Breach    5
3.4Consents    5
3.5Customers and Suppliers    6
3.6No Material Adverse Effect    6

1

--------------------------------------------------------------------------------




3.7Absence of Certain Developments    6
3.8Property    6
3.9Purchased Assets    7
3.10Tax Matters    7
3.11Contracts and Commitments    8
3.12Intellectual Property    9
3.13Litigation    9
3.14Brokerage    10
3.15Employees    10
3.16Related Party Transactions    10
3.17Employee Benefit Plans    10
3.18Compliance with Laws; Permits; Certain Operations    11
3.19Environmental and Safety Matters    11
3.20Inventory    11
REPRESENTATIONS AND WARRANTIES OF BUYER
12

4.1Organization and Power    12

2

--------------------------------------------------------------------------------




4.2Authorization; No Breach    12
4.3Consents    12
4.4Brokerage    12
4.5Litigation    12
INDEMNIFICATION
13

5.1Survivability; Limitation on Liability    13
5.2Indemnification by Seller    13
5.3Indemnification by Buyer    13
5.4Indemnification Procedure    13
ADDITIONAL AGREEMENTS
14

6.1Expenses    14
6.2Further Assurances    14
6.3Sales and Transfer Taxes    14
6.4Covenant not to Compete; Non-Solicitation Covenant    14
6.5Public Announcements    15
6.6Employees    15

3

--------------------------------------------------------------------------------




6.7Cash Collections    16
6.8Seller Name    16
6.9Seller Intellectual Property    16
6.10Acknowledgment by Buyer    17
DEFINITIONS
17

7.1Definitions    17
MISCELLANEOUS
20

8.1Amendment and Waiver    20
8.2Knowledge Defined    20
8.3Notices    20
8.4Assignment    21
8.5Severability    21
8.6Captions and Headings    22
8.7Entire Agreement    22
8.8Counterparts    22
8.9Governing Law    22

4

--------------------------------------------------------------------------------




8.10Waiver of Jury Trial    22
8.11No Strict Construction    22
8.12Equitable Remedies    23
8.13No Third-Party Beneficiaries    23
8.14Bulk Transfer Laws    23



5

--------------------------------------------------------------------------------




ASSET PURCHASE AGREEMENT
This ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into on September 8,
2015, by and between TRANSGENOMIC, INC., a Delaware corporation (“Seller”), and
EDGE BIOSYSTEMS, INC., a Maryland corporation (“Buyer”). Seller and Buyer may be
referred to herein as a “Party” and collectively, as the “Parties.” Except as
otherwise provided herein, capitalized terms used herein have the meanings set
forth in Article VII.
WHEREAS, Seller is engaged in the business of manufacturing, marketing and
selling high quality polymer and silica based beads and resin and chromatography
columns (collectively, the “Business”);
WHEREAS, Buyer desires to acquire, and Seller desires to sell, substantially all
of the assets of the Business and Buyer desires to assume, and Seller desires to
assign, certain liabilities of the Business; and
WHEREAS, the Board of Directors of Seller and the Board of Directors of Buyer
have each approved this Agreement, the transactions contemplated hereby, and the
documents implementing all of same.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereby agree as follows:

1

--------------------------------------------------------------------------------




Article I
SALE AND PURCHASE OF ASSETS AND ASSUMPTION OF LIABILITIES
1.1    Sale and Purchase of Assets    .
(a)    Purchased Assets. Upon the terms and subject to the conditions of this
Agreement, at the Closing, Buyer shall purchase from Seller, and Seller shall
sell, assign, transfer, convey and deliver to Buyer, all of Seller’s and its
Affiliates’ right, title and interest in, under and to all of the property,
rights, assets, contracts and claims of the Business (other than the Excluded
Assets (as defined below)) set forth on SCHEDULE 1.1(A) (collectively, the
“Purchased Assets”), free and clear of all Liens, other than Permitted Liens.
(b)    Excluded Assets. Notwithstanding the foregoing, the properties, rights,
interests, assets, contracts and claims of Seller and its Affiliates set forth
on SCHEDULE 1.1(B) (collectively, the “Excluded Assets”) are expressly excluded
from the purchase and sale contemplated by this Agreement and, as such, are not
included in the Purchased Assets.
1.2    Assumption of Liabilities    .
(a)    Assumed Liabilities. Upon the terms and subject to the conditions of this
Agreement, in addition to the Purchase Price and as additional consideration for
the Purchased Assets, Buyer shall assume as of the Closing and shall pay,
discharge or perform when due only the debts, obligations or liabilities of
Seller and its Affiliates set forth on SCHEDULE 1.2(A) (collectively, the
“Assumed Liabilities”).
(b)    Excluded Liabilities. Buyer shall not assume, be deemed to assume, take
subject to, or in any way become liable for, any liabilities of Seller which are
not Assumed Liabilities, including, but not limited to, Indebtedness, income tax
liabilities and intercompany indebtedness between Seller and any Affiliate of
Seller (all liabilities that are not Assumed Liabilities, collectively, the
“Excluded Liabilities”).
1.3    Closing Transactions    .
(a)    The Closing. The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place via the electronic exchange of
documents and signatures, and shall be effective upon the execution of this
Agreement by Buyer and Seller. The date and time of the Closing are referred to
herein as the “Closing Date”.
(b)    Closing Deliveries. Subject to the conditions set forth in this
Agreement, at the Closing:
(i)    At the Closing, Buyer shall pay to Seller, by wire transfer of
immediately available funds to the account designated by Seller, an amount equal
to

2

--------------------------------------------------------------------------------




$2,100,000 minus $190,000 (which is the amount mutually agreed upon by the
parties to reflect Seller’s retention of the accounts receivable and accounts
payable of the Business generated prior to September 1, 2015) (the “Purchase
Price”);
(ii)    Seller shall convey all of the Purchased Assets to Buyer and shall
deliver to Buyer such appropriately executed instruments of sale, transfer,
assignment and conveyance (in the forms reasonably acceptable to Buyer) which
are reasonably necessary to effect transfer to Buyer of good title to the
Purchased Assets, free and clear of all Liens, other than Permitted Liens
(collectively, the “Assignment Documents”); and
(iii)    Buyer shall assume the Assumed Liabilities by delivery of appropriately
executed instruments of assumption to Seller (in the forms reasonably acceptable
to Seller) that are reasonably necessary to effect the assumption by Buyer of
the Assumed Liabilities (the “Assumption Documents”).
1.4    Allocation of the Purchase Price    . No later than 30 days following the
Closing, Buyer shall deliver to Seller a schedule setting forth Buyer’s proposal
for allocating the Purchase Price and the Assumed Liabilities among the
Purchased Assets in accordance with Section 1060 of the Code. If Seller
disagrees with such allocation schedule, the Parties shall work together in good
faith to resolve such disagreement as promptly as practicable. Neither Buyer nor
Seller, nor any of their respective Affiliates, shall take any position in any
income tax return or income tax audit which is inconsistent with the agreed upon
allocation unless required to do so by Applicable Law. Buyer and Seller shall
exchange drafts of any information returns required by Section 1060 of the Code,
and any similar state statute that is applicable, at least 45 days prior to
filing such returns and shall discuss in good faith any modification suggested
by the receiving Party.

3

--------------------------------------------------------------------------------




1.5    Nonassignable Contracts    . To the extent that the assignment under this
Agreement by Seller to Buyer of any Contract is not permitted or is not
permitted without the consent of any other party to such Contract, this
Agreement shall not be deemed to constitute an assignment of any such Contract
if such consent is not given or if such assignment otherwise would constitute a
breach of, or cause a loss of contractual benefits under, any such Contract, and
Buyer shall assume no obligations or liabilities under any such Contract.
SCHEDULE 1.5 sets forth a list of all Contracts related to the Business that
will not be assigned to Buyer at Closing by virtue of the preceding sentence. In
the event that any such consent is not obtained or such assignment is not
permitted irrespective of consent and the Closing is consummated, Seller shall
cooperate with Buyer following the Closing Date in any commercially reasonable
arrangement (a “Contract Arrangement”) designed to provide Buyer with the rights
and benefits (subject to the obligations) under any such Contract, including
enforcement for the benefit of Buyer of any and all rights of Seller against any
other party arising out of any breach or cancellation of any such Contract by
such other party and, if requested by Buyer, acting as an agent on behalf of
Buyer or as Buyer shall otherwise reasonably require; provided that Seller shall
not be obligated to expend any funds in connection with such cooperation. In
addition, Buyer shall perform Seller’s obligations under any such Contract and
indemnify Seller for any and all Losses arising out of its failure to do so and,
in the event it fails to perform such obligations, Seller’s obligations under
this Agreement to cooperate with Buyer under, in or otherwise with respect to,
any Contract Arrangement shall terminate.
ARTICLE II    
CONDITIONS TO CLOSING
2.1    Conditions to Buyer’s Obligations    . Each of the following conditions
has been satisfied or waived by Buyer:
(c)    Buyer has received copies of all releases from third parties of any and
all Liens (other than Permitted Liens) relating to the Purchased Assets, which
have been obtained by Seller;
(d)    Seller has received or obtained and delivered to Buyer copies of all
third party and governmental consents, approvals or waivers relating to the
items identified on SCHEDULE 3.4 (collectively the “Third-Party Approvals”);
(e)    no suit, action or other proceeding, or injunction or final judgment,
order or decree relating thereto, is pending or threatened in writing before any
court or arbitrator or any governmental or regulatory body or authority in which
it is sought to restrain or prohibit or to obtain damages or other relief
(including rescission) in connection with the transactions contemplated by this
Agreement; and
(f)    Seller has delivered to Buyer all of the following:

4

--------------------------------------------------------------------------------




(i)    all books, records and other materials related to the Business, if not
already located at the San Jose Facility (provided that Seller may keep a copy
of such books, records and other materials);
(ii)    the Assignment Documents executed by a duly authorized officer of
Seller;
(iii)    the Manufacturing Services Agreement to be entered into by and between
Buyer and Seller (the “Manufacturing Services Agreement”), executed by a duly
authorized officer of Seller;
(iv)    the Transition Services Agreement to be entered into by and between
Buyer and Seller (the “Transition Services Agreement”), executed by a duly
authorized officer of Seller; and
(v)    such Transaction Documents or instruments as are reasonably required to
be delivered in order to effect the transactions contemplated by this Agreement
executed by a duly authorized officer of Seller.
2.2    Conditions to Seller’s Obligations    . Each of the following conditions
has been satisfied or waived by Seller:
(c)    no suit, action or other proceeding, or injunction or final judgment,
order or decree relating thereto, is pending or threatened in writing before any
court or arbitrator or any governmental or regulatory body or authority in which
it is sought to restrain or prohibit or to obtain damages or other relief
(including rescission) in connection with the transactions contemplated by this
Agreement; and
(d)    Buyer has delivered to Seller:
(i)    the Assumption Documents executed by a duly authorized officer of Buyer;
(ii)    the Manufacturing Services Agreement, executed by a duly authorized
officer of Buyer;
(iii)    the Transition Services Agreement, executed by a duly authorized
officer of Buyer;
(iv)    such Transaction Documents or instruments as are reasonably required to
be delivered in order to effect the transactions contemplated by this Agreement
executed by a duly authorized officer of Buyer; and
(v)    the Purchase Price as set forth in Section 1.3(b)(i).

5

--------------------------------------------------------------------------------




ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF SELLER
As a material inducement to Buyer to enter into this Agreement and to consummate
the transactions contemplated by this Agreement, Seller hereby represents and
warrants to Buyer the following, except as expressly set forth in the disclosure
schedule, arranged in paragraphs corresponding to the numbered and lettered
paragraphs contained in this Article III, delivered by Seller to Buyer on the
date of this Agreement (the “Disclosure Schedule”):
3.1    Organization and Corporate Power    . Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware. SCHEDULE 3.1 sets forth a list of each jurisdiction where Seller, with
respect to the Business, is qualified to do business as a foreign corporation.
Seller, with respect to the Business, has obtained and currently maintains all
qualifications to do business as a foreign corporation in all jurisdictions in
which the character of Seller’s properties or the nature of Seller’s activities
require it to be so qualified, except where failure to do so would not
materially and adversely affect the Business. Seller has all requisite corporate
power and authority to own and sell or transfer the Purchased Assets.
3.2    Subsidiaries    . All subsidiaries of Seller, direct and indirect, are
set forth on SCHEDULE 3.2. None of the subsidiaries listed on SCHEDULE 3.2 are
operating subsidiaries or have any contracts, rights or other assets of any kind
relating to the Business.
3.3    Authorization; No Breach    .
(a)    Seller has all requisite corporate power and authority to enter into and
deliver this Agreement and the other agreements, instruments and certificates
contemplated by this Agreement (collectively, the “Transaction Documents”). The
execution, delivery and performance of this Agreement and the Transaction
Documents and the consummation of the transactions contemplated by this
Agreement and thereby have been duly authorized by Seller, and this Agreement
and the Transaction Documents to which Seller is a party constitute the valid
and binding obligations of Seller, enforceable in accordance with their
respective terms (subject to bankruptcy, insolvency, reorganization and other
laws of general applicability relating to or effecting creditors’ rights and to
general principles of equity).
(b)    Except as set forth on SCHEDULE 3.3(B) or except as would not materially
and adversely affect the Business, the execution, delivery and performance of
this Agreement and the Transaction Documents by Seller and the consummation of
the transactions contemplated by this Agreement and thereby do not and shall not
(i) conflict with or result in any breach of any of the provisions of,
(ii) constitute a default under, (iii) result in a violation of, (iv) give any
third party the right to terminate or modify or to accelerate any obligation
under, or (v) require any authorization,

6

--------------------------------------------------------------------------------




consent, approval, exemption or other action by or notice to or filing with any
court or other governmental body, under the provisions of Seller’s certificate
of incorporation or bylaws or any indenture, mortgage, lease, loan agreement or
material Contract, understanding, commitment, instrument or other agreement by
which Seller is bound, or any law, statute, rule or regulation to which Seller
or the Purchased Assets are subject.
3.4    Consents    . Except as set forth on SCHEDULE 3.4, neither Seller nor any
of its Subsidiaries or Affiliates is required to give any notice to or obtain
any consent from any Person in connection with the execution and delivery of
this Agreement or the other Transaction Documents or the consummation or
performance of any of the transactions contemplated by this Agreement or
thereby.
3.5    Customers and Suppliers    . SCHEDULE 3.5 lists the fifteen (15) largest
customers of the Business on the basis of revenues from goods sold for the
twelve-month period ended June 30, 2015, and lists the ten (10) largest
suppliers of the Business on the basis of cost of goods or services purchased
for the twelve-month period ended June 30, 2015. Except as disclosed on SCHEDULE
3.5, no such customer or supplier has ceased, materially reduced or changed the
terms of, or has threatened to cease, materially reduce or change the terms of,
its purchases from or sale or provision of products or services to the Business,
except for normal fluctuations in the ordinary course of business.
3.6    No Material Adverse Effect    . Since June 30, 2015, there has been no
change, event or development that has had or would reasonably be expected to
have a material adverse effect on the Business.
3.7    Absence of Certain Developments    . Since June 30, 2015, Seller has
conducted the Business in the ordinary course of business consistent with past
practice, and except as set forth on SCHEDULE 3.7, since June 30, 2015, Seller
has not:
(a)    accelerated, terminated, modified or cancelled any Contract which is a
Purchased Asset;
(b)    mortgaged, pledged or subjected the Purchased Assets to any Lien, except
for Permitted Liens;
(c)    sold, leased, assigned or transferred any of its tangible assets with
respect to the Business (including any inventory located at the San Jose
Facility) or canceled without fair consideration any debts or claims owing to or
held by it with respect to the Business, in each case except in the ordinary
course of business;
(d)    suffered any damage, destruction, theft or casualty loss to its tangible
assets, whether or not covered by insurance, with respect to the Business;

7

--------------------------------------------------------------------------------




(e)    changed the manner in which it manages its current assets or current
liabilities with respect to the Business; or
(f)    committed or agreed in writing to do any of the foregoing.
3.8    Property    .
(a)     Seller does not own any real property primarily used in connection with
the Business.
(b)    The San Jose Facility is the only real property leased by Seller and used
in connection with the Business. Seller has delivered or made available to Buyer
a complete and accurate copy (including amendments) of the San Jose Lease. The
San Jose Lease is a legal, valid and binding obligation of Seller and is in full
force and effect with respect to Seller in accordance with its terms. Neither
Seller, nor to Seller’s knowledge, the lessor under the San Jose Lease has
repudiated any provision thereof. There are no material disputes, oral
agreements, or forbearance programs in effect as to the San Jose Lease. Seller
has not assigned, transferred, conveyed, mortgaged, deeded in trust or
encumbered any interest in the San Jose Lease. Neither Seller nor, to Seller’s
knowledge, the lessor under the San Jose Lease is in default in any material
respect thereunder. To Seller’s knowledge, there are no material defects in the
physical or structural condition of the San Jose Facility and no material items
of maintenance or repair are anticipated. The San Jose Facility and all
utilities and services currently available at the San Jose Facility are
sufficient for the conduct of the Business as currently conducted by Seller.
(c)    Seller has good and marketable title to all tangible personal property
included in the Purchased Assets, and all of the Purchased Assets are free and
clear of all Liens, other than Permitted Liens. All such tangible personal
property included in the Purchased Assets is in good working condition
(reasonable wear and tear excepted) and adequate for the purposes for which such
assets and property are currently used or held for use.
3.9    Purchased Assets    .
(a)    Seller owns good title to or has a valid right to use all of the
Purchased Assets, free and clear of all Liens, except for Permitted Liens.
(b)    The Purchased Assets include all of the assets, whether tangible or
intangible, real or personal, that are necessary to permit Buyer (i) to utilize
the assets of the Business as currently utilized by Seller, and (ii) to conduct
the Business as currently conducted by Seller, free and clear of all Liens,
except for Permitted Liens.
3.10    Tax Matters    . Except as set forth on SCHEDULE 3.10: (a) Seller has
timely filed all federal, state, local and foreign income, information and other
Tax Returns which are required to be filed with respect to the Business or its
activities, properties or employees; (b)

8

--------------------------------------------------------------------------------




all such Tax Returns are true, complete and accurate in all material respects
and such filings accurately reflect the Tax liabilities of Seller in all
material respects; (c) all Taxes, assessments and other governmental charges
imposed upon Seller with respect to the Business, or upon any of the assets,
income or compensation to its employees relating to the Business, have been
timely paid or, if not yet payable, will be timely paid and are adequately
accrued in all material respects on Seller’s books and records; and (d) there
are no outstanding, proposed or assessed Tax deficiencies, assessments or
adjustments with respect to the Business or any assets or operations of Seller
with respect to the Business. There is no claim, audit, action, suit, proceeding
or investigation currently pending or, to Seller’s knowledge, threatened against
or with respect to the Business, or any assets or operations of Seller with
respect to the Business, in respect of any Tax matter. No claim has been made by
any governmental body in a jurisdiction in which Seller does not file Tax
Returns that Seller, with respect to the Business, is or may be subject to
taxation by that jurisdiction. Seller has not waived any statute of limitations
or agreed to any extension of time that has continuing effect with respect to
the assessment or collection of any Tax with respect to the Business, or any
assets or operations of Seller with respect to the Business.
3.11    Contracts and Commitments    .
(a)    SCHEDULE 3.11 lists each of the following Contracts (x) by which any of
the Purchased Assets are bound or affected, or (y) to which Seller is a party or
by which it is bound in connection with the Business or the Purchased Assets:
(i)    all Contracts involving aggregate consideration in excess of $25,000 or
requiring performance by any party more than one year from the date hereof,
which, in each case, cannot be cancelled without penalty or without more than
180 days’ notice;
(ii)    all Contracts that relate to the sale of any of the Purchased Assets,
other than in the ordinary course of business, for consideration in excess of
$25,000;
(iii)    all Contracts that relate to the acquisition of any business, a
material amount of stock or assets of any other Person or any real property
(whether by merger, sale of stock, sale of assets or otherwise), in each case
involving amounts in excess of $100,000;
(iv)    except for agreements relating to trade receivables, all Contracts
relating to Indebtedness (including, without limitation, all guarantees, bonds
and letters of credit or other credit arrangements, including surety and
performance bonds and similar documents, agreements or arrangements), in each
case having an outstanding principal amount in excess of $25,000;
(v)    all Contracts between or among Seller on the one hand and any Affiliate
of Seller on the other hand;

9

--------------------------------------------------------------------------------




(vi)    all collective bargaining agreements or Contracts with any labor
organization, union or association;
(vii)    all Contracts that contains a “most favored nations” clause or similar
requirement to conform Contract terms to the terms of other Contracts;
(viii)    all Contracts limiting the freedom of the Business to compete in any
line of business or in any geographic area or with any Person; and
(ix)    all joint venture agreements or partnership agreements related to the
Business.
(b)    All of the Contracts set forth on SCHEDULE 3.11 are in full force and
effect and are valid and binding upon and enforceable in accordance with their
respective terms against Seller (subject to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or effecting
creditors’ rights and to general principles of equity). Except as specifically
set forth on SCHEDULE 3.11, (i) to Seller’s knowledge, no Contract or commitment
disclosed on SCHEDULE 3.11 has been breached in any material respect by the
other party thereto, or cancelled by the other party thereto, and (ii) Seller
has performed all material obligations under the contracts listed on SCHEDULE
3.11 required to be performed by Seller as of the date hereof and no event has
occurred which, with notice or lapse of time or both, would constitute a breach
or default by Seller.
(c)    Seller has delivered or made available to Buyer a true and correct copy
of all Contracts which are referred to on SCHEDULE 3.11, together with all
amendments, exhibits, attachments, waivers or other changes thereto.
3.12    Intellectual Property    .
(a)    SCHEDULE 3.12(A) sets forth a complete and correct list of all of the
following that are owned by Seller and used in the Business: patented or
registered Intellectual Property and pending patent applications and other
applications for registration of Intellectual Property; all material
unregistered trademarks, service marks, trade names, corporate names, logos,
slogans and Internet domain names; all material unregistered copyrights;
computer software (other than commercially-available, off-the-shelf software
purchased or licensed for a total cost of less than $10,000) and all licenses or
similar agreements or arrangements to which Seller is a party, either as
licensee or licensor, for the Intellectual Property (excluding licenses for
unmodified, commercially-available, off-the-shelf software purchased or licensed
for a total cost of less than $10,000).
(b)    Except as set forth on SCHEDULE 3.12(B):

10

--------------------------------------------------------------------------------




(i)    Seller owns or has the right to use all of the Intellectual Property
listed on SCHEDULE 3.12(A), free and clear of all Liens, and Buyer will acquire
at the Closing good and marketable title to, or the right to use, all of the
Intellectual Property listed on SCHEDULE 3.12(A), free and clear of all Liens.;
(ii)    To Seller’s knowledge, no Person is infringing, misappropriating or
otherwise violating any of the Intellectual Property listed on SCHEDULE 3.12(A);
and
(iii)    The conduct of the Business as currently conducted does not infringe,
misappropriate or otherwise violate the Intellectual Property of any Person.
Seller has not received any demand, claim or notice from any Person with respect
to any of the Intellectual Property listed on SCHEDULE 3.12(A) which challenges
the ownership, validity or enforceability of such Intellectual Property.
(c)    Notwithstanding anything to the contrary in this Agreement, this Section
3.12 and Section 3.13 constitute the sole representation and warranty of Seller
under this Agreement with respect to any actual or alleged infringement,
misappropriation or other violation by Seller of any Intellectual Property of
any other Person.
3.13    Litigation    . Except as set forth on SCHEDULE 3.13, there are no:
(a)    actions, suits, claims, investigations or other legal proceedings pending
or, to Seller’s knowledge, threatened against or by Seller relating to or
affecting the Business, the Purchased Assets or the Assumed Liabilities; or
(b)    outstanding governmental orders, nor are there any unsatisfied judgments,
penalties or awards against or affecting the Business or the Purchased Assets.
3.14    Brokerage    . Except as set forth on SCHEDULE 3.14, no person is
entitled to any brokerage commission, finders’ fee or similar compensation in
connection with the transactions contemplated by this Agreement based on any
arrangement or agreement made by or on behalf of Seller or any of its
Affiliates.
3.15    Employees    . SCHEDULE 3.15 sets forth a list of the names,
classification, and current compensation levels (including bonus opportunities
and commission rates) of each of the employees primarily employed in the conduct
of the Business (the “Business Employees”) as of the Closing Date. To Seller’s
knowledge, no key executive officer or group of employees of the Business has
any plans to terminate their employment. Seller has complied in all material
respects with all Applicable Laws relating to the employment of labor,
including, without limitation, provisions thereof relating to wages, hours,
equal opportunity, collective bargaining and the payment of social security and
other Taxes relating to the Business. There are no claims, actions, proceedings
or investigations pending or, to Seller’s knowledge, threatened against Seller
with

11

--------------------------------------------------------------------------------




respect to or by any Business Employee or former employee of the Business.
Seller has not experienced any strikes, grievances, unfair labor practices
claims, collective bargaining disputes or other labor relations problems. To
Seller’s knowledge, no organizational effort presently has been made or
threatened by or on behalf of any labor union with respect to employees of the
Business.
3.16    Related Party Transactions    . Except as set forth on SCHEDULE 3.16,
for the 12 months preceding the date hereof, no officer, director, employee,
stockholder or Affiliate of Seller or any individual related by blood, marriage
or adoption to any such individual or any entity in which any such Person or
individual owns at least a 10% beneficial interest, is a party to any contract
or agreement with Seller or has any interest in any Purchased Asset.
3.17    Employee Benefit Plans    .
(a)    SCHEDULE 3.17 sets forth all employee benefit plans, profit-sharing,
deferred compensation, bonus, commission, severance or retention bonus, stock
option, stock purchase, vacation pay, holiday pay, pension, retirement plans,
medical or other compensation or benefit arrangements maintained or contributed
to or required to be contributed to by Seller or any of its Affiliates with
respect to the Business for the benefit of the Business Employees (or former
employees of the Business) and/or their beneficiaries (each, a “Benefit Plan”
and collectively, “Benefit Plans”).
(b)    Seller delivered or made available to Buyer true and complete copies of
all documents pertaining to all Benefit Plans. Seller does not maintain, or
contribute to, any Benefit Plans other than those set forth on SCHEDULE 3.17.
(c)    Each Benefit Plan complies with the provisions of, and has been
administered in compliance with, the provisions of ERISA and all other
Applicable Laws. Without limiting the generality of the foregoing, no
“prohibited transaction” (as such term is defined in Section 4975 of the Code,
or in Part 4 of Subtitle B of Title I of ERISA) has occurred with respect to any
Benefit Plan that could result in the imposition of Taxes or penalties, and
Seller has made any and all contributions to, and payments under, any Benefit
Plan that it was required to make pursuant to the terms of such Benefit Plan or
pursuant to Applicable Law. With respect to the Business, Seller has no
accumulated funding deficiency (as defined in Section 412 of the Code). There is
no pending or, to Seller’s knowledge, threatened legal action, proceeding or
investigation against or involving any Benefit Plan.
3.18    Compliance with Laws; Permits; Certain Operations    . Except as set
forth on SCHEDULE 3.18:
(a)    Seller has complied in all material respects with all Applicable Laws
relating to the operation of the Business or the ownership and use of the
Purchased Assets, and no notices

12

--------------------------------------------------------------------------------




have been received by, and no claims have been filed against, Seller alleging a
violation of any such laws, ordinances, rules, requirements or regulations; and
(b)    SCHEDULE 3.18(B) sets forth all material permits, licenses, certificates,
accreditations or other authorizations of foreign, federal, state and local
governmental agencies required for the conduct of the Business. Seller holds,
and is in compliance in all material respects with all terms and conditions of,
the required permits, licenses, certificates, accreditations and authorizations
set forth on SCHEDULE 3.18(B).
3.19    Environmental and Safety Matters    . Seller is in compliance in all
material respects with, and Seller has no material liability under, any
Applicable Law relating to the release, storage, generation, use, manufacture,
treatment, deposit or disposal of any hazardous or toxic substance, material or
waste (“Environmental Laws”) relating to the Business. There are no consent
decrees, consent orders, judgments, judicial administrative orders or Liens
against Seller relating to Environmental Laws which regulate, obligate or bind
the Purchased Assets, the Business or, with respect to the Purchased Assets or
the Business, Seller. There are no existing or pending or, to the knowledge of
Seller, threatened claims, suits, orders, actions, lawsuits, legal proceedings
or other proceedings based on, and neither Seller nor any of its officers or
directors has directly or indirectly received any formal or informal notice of
any claims relating to Environmental Laws against the Purchased Assets, the
Business or, with respect to the Purchased Assets or the Business, Seller, or
any Person or entity whose liability for any claims Seller has assumed or
retained either contractually or by operation of law arising under Environmental
Laws. There has been no storage or release by Seller of any hazardous or toxic
substance, material or waste in violation of Environmental Laws at any of the
facilities owned, operated or leased by Seller in connection with the Business,
nor any property formerly owned, operated or leased by Seller in connection with
the Business during the period of such ownership, operation or tenancy. To
Seller’s knowledge, the San Jose Facility is not contaminated with any hazardous
or toxic substance, material or waste. Seller has made available to Buyer all
environmental studies and investigations completed with respect to Purchased
Assets, the Business or the San Jose Facility that are in the possession or
control of Seller or any of its Affiliates.
3.20    Inventory    . The inventory included in the Purchased Assets (i) is in
good and marketable condition, and (ii) consists of a quality and quantity
usable and saleable in the ordinary course of business.
ARTICLE IV    
REPRESENTATIONS AND WARRANTIES OF BUYER
As an inducement to Seller to enter into this Agreement and to consummate the
transactions contemplated by this Agreement, Buyer hereby represents and
warrants to Seller as follows:

13

--------------------------------------------------------------------------------




4.1    Organization and Power    . Buyer is a corporation duly organized,
validly existing and in good standing under the laws of the State of Maryland.
4.2    Authorization; No Breach    .
(c)    Buyer has all requisite corporate power and authority to enter into and
deliver this Agreement and the other agreements, instruments and certificates
contemplated by this Agreement. The execution, delivery and performance of this
Agreement and the Transaction Documents and the consummation of the transactions
contemplated by this Agreement and thereby have been duly authorized by Buyer,
and this Agreement and the Transaction Documents to which Buyer is a party
constitute the valid and binding obligations of Buyer, enforceable in accordance
with their respective terms (subject to bankruptcy, insolvency, reorganization
and other laws of general applicability relating to or effecting creditors’
rights and to general principles of equity).
(d)    Except as would not materially and adversely affect Buyer, the execution,
delivery and performance of this Agreement and the Transaction Documents by
Buyer and the consummation of the transactions contemplated by this Agreement
and thereby do not and shall not (i) conflict with or result in any breach of
any of the provisions of, (ii) constitute a default under, (iii) result in a
violation of, (iv) give any third party the right to terminate or modify or to
accelerate any obligation under, or (v) require any authorization, consent,
approval, exemption or other action by or notice to or filing with any court or
other governmental body, under the provisions of Buyer’s certificate of
incorporation, bylaws or any indenture, mortgage, lease, loan agreement or
material Contract, understanding, commitment, instrument or other agreement by
which Buyer is bound, or any law, statute, rule or regulation to which Buyer is
subject.
4.3    Consents    . Neither Buyer nor any of its Subsidiaries or Affiliates is
required to give any notice to or obtain any consent from any Person in
connection with the execution and delivery of this Agreement or the other
Transaction Documents or the consummation or performance of any of the
transactions contemplated by this Agreement or thereby.
4.4    Brokerage    . No person is entitled to any brokerage commission,
finders’ fee or similar compensation in connection with the transactions
contemplated by this Agreement based on any arrangement or agreement made by or
on behalf of Buyer or any of its Affiliates.
4.5    Litigation    . There are no material actions, suits, proceedings, orders
or investigations pending or, to Buyer’s knowledge, threatened in writing
against Buyer or its Subsidiaries at law or in equity, or before or by any
federal, state, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, domestic or foreign, which would adversely
affect Buyer’s performance under this Agreement or any of the Transaction
Documents or the consummation of the transactions contemplated by this Agreement
or thereby.

14

--------------------------------------------------------------------------------




ARTICLE V    
INDEMNIFICATION
5.1    Survivability; Limitation on Liability    . The representations and
warranties contained in Article III and Article IV of this Agreement shall
survive the Closing and remain in full force and effect until the twelve-
(12-)month anniversary of the Closing, at which time such representations and
warranties will terminate; provided, however, that the representations and
warranties contained in Section 3.1 (Organization and Corporate Power), Section
3.3(a) (Authorization; No Breach), Section 3.9 (Purchased Assets), Section 3.14
(Brokerage), Section 4.1(Organization and Power), Section 4.2(a) (Authorization;
No Breach) and Section 4.4 (Brokerage) shall survive the Closing until the
expiration of the applicable statute of limitations. All covenants and
agreements of the Parties contained in this Agreement shall survive the Closing
until 60 days following the expiration of the applicable statute of limitations
relating to such matters. Any claim that has been asserted by Buyer or Seller,
as applicable, prior to the termination of the survival period applicable to
such claim shall survive until fully and finally resolved. Notwithstanding
anything herein to the contrary, each Party’s total cumulative liability in
connection with any breach of any representation or warranty contained in this
Agreement will not exceed $150,000 and each Party’s total cumulative liability
in connection with any breach of any covenant will not exceed the Purchase Price
actually received by Seller. One or more claims will not enlarge this limit.
5.2    Indemnification by Seller    . Seller shall indemnify, defend and hold
harmless Buyer and its officers, directors, employees and agents from and
against all Losses arising out of or resulting from (a) any product liability
claims arising out of the operation of the Business by Seller prior to the date
hereof, (b) Seller’s (including by its officers, directors, employees or agents)
breach of Applicable Law or fraud, (c) Seller’s breach of the representations
and warranties included in Article III or breach or nonfulfillment of any
covenant made by Seller herein, (d) Seller’s willful misconduct, or (e) the
Excluded Liabilities.
5.3    Indemnification by Buyer    . Buyer shall indemnify, defend and hold
harmless Seller and its officers, directors, employees and agents from and
against all Losses arising out of or resulting from (a) Buyer’s (including by
its officers, directors, employees or agents) breach of Applicable Law or fraud,
(b) Buyer’s breach of the representations and warranties included in Article IV
or breach or nonfulfillment of any covenant made by Buyer herein, (c) Buyer’s
willful misconduct, or (d) the Assumed Liabilities.
5.4    Indemnification Procedure    . The indemnified Party shall promptly
notify the indemnifying Party in writing of any action, claim, suit, litigation,
complaint, charge or proceeding for which the indemnified Party is seeking
indemnification under this Agreement (each, an “Action”) and shall cooperate
with the indemnifying Party at the indemnifying Party’s sole cost and expense.
The indemnifying Party shall immediately take control of the defense and
investigation

15

--------------------------------------------------------------------------------




of any Action brought by a third party and shall employ counsel reasonably
acceptable to the indemnified Party to handle and defend the same, at the
indemnifying Party’s sole cost and expense. The indemnifying Party shall not
settle any Action brought by a third party in a manner that adversely affects
the rights of any indemnified Party without the indemnified Party’s prior
written consent, which shall not be unreasonably withheld, conditioned or
delayed. The indemnified Party’s failure to perform any obligations under this
Article V shall not relieve the indemnifying Party of its obligation under this
Article V except to the extent that the indemnifying Party can demonstrate that
it has been materially prejudiced as a result of the failure. The indemnified
Party may participate in and observe the proceedings at its own cost and expense
with counsel of its own choosing.
ARTICLE VI    
ADDITIONAL AGREEMENTS
6.1    Expenses    . Except as otherwise specifically provided for herein, the
Parties shall pay all of their own respective fees, costs and expenses
(including fees, costs and expenses of legal counsel, investment bankers,
brokers and other representatives and consultants) incurred in connection with
the negotiation of this Agreement, the performance of their obligations under
this Agreement and the consummation of the transactions contemplated by this
Agreement.
6.2    Further Assurances    . Seller and Buyer shall execute and deliver such
further instruments of conveyance and transfer and take such additional actions
as the other Party may reasonably request to effect, consummate, confirm or
evidence the transfer to Buyer of the Purchased Assets, the assumption by Buyer
of the Assumed Liabilities and the conduct by Buyer of the Business (including
with respect to obtaining and maintaining all licenses, permits, authorizations,
accreditations and consents necessary in connection therewith). Without limiting
the generality of the foregoing, Seller and Buyer agree to cooperate with each
other and to provide each other with all information and documentation
reasonably necessary to permit the preparation and filing of all federal, state,
local and other Tax Returns with respect to the Business; provided that each
Party shall reimburse the other Party for such other Party’s reasonable
out-of-pocket expenses in connection therewith.
6.3    Sales and Transfer Taxes    . Buyer and Seller shall each pay one-half of
any Taxes, including sales taxes, transfer taxes, documentary charges, recording
fees or similar taxes, or governmental charges or fees, that may become due and
payable in connection with the transfer of the Purchased Assets to Buyer or in
connection with any other transaction contemplated by this Agreement.
6.4    Covenant not to Compete; Non-Solicitation Covenant    .
(g)    For the period beginning on the date of this Agreement and ending on the
five-year anniversary of the date of this Agreement, Seller shall not, and
Seller shall not permit any

16

--------------------------------------------------------------------------------




of its Affiliates or any successor in interest or assignee of Seller or any of
its Affiliates to, directly or indirectly, (x) engage, or take steps to engage,
in the Business or engage in any business that competes with the Business using
similar products and services, or (y) encourage or induce any customer of, or
supplier to, the Business to cease doing business, reduce the level of business,
or materially change the terms on which it does business with, Buyer or any of
its Affiliates with respect to the Business. For the purposes of the foregoing,
Seller shall not be in breach of this Section 6.4(a) by reason of: (i) the
beneficial ownership of less than 10% of another entity, or (ii) any activities
conducted pursuant to the Manufacturing Services Agreement.
(h)    For the period beginning on the date of this Agreement and ending on the
two-year anniversary of the date of this Agreement, except as Buyer may
otherwise agree in writing, Seller shall not, and shall not permit any of its
Affiliates or any successor in interest or assignee of Seller or any of its
Affiliates to, directly or indirectly (i) request, induce or attempt to
influence any Business Employee to terminate his or her employment with the
Business, (ii) attempt to dissuade any Business Employee from continuing such
employment, or (iii) solicit the employment of, or make or extend any offer of
employment to, any Business Employee; provided, however, that nothing in this
Section 6.4(b) shall restrict or preclude Seller or any of its Affiliates from
making generalized searches for employees by the use of advertisements in the
media (including trade media) or by engaging search firms that are not
instructed to solicit Business Employees.
(i)    If any court of competent jurisdiction determines that a specified time
period or a specified business limitation in this Section 6.4 is deemed to be
too long or too broad to be enforceable under Applicable Law, then Seller agrees
that (i) this Agreement shall be read to restrict Seller and its Subsidiaries,
Affiliates and any successor in interest or assignee of Seller to such lesser
period of time or business limitation as may be deemed by such court to be
enforceable and (ii) such court may enforce this Agreement as so modified
against Seller.
6.5    Public Announcements    . Buyer and Seller shall cooperate in good faith
to jointly prepare all press releases or public statements regarding the terms
of this Agreement and the transactions contemplated hereby, and neither shall
issue any such press release or statement without the prior approval of the
other, except as may be required by Applicable Law or by obligations pursuant to
any listing agreement with any national securities exchange or the rules and
regulations of the Securities and Exchange Commission. In the event that any
such press release or other public disclosure shall be required by Applicable
Law, the party seeking to make such disclosure shall consult in good faith with
the other party with respect to the form and substance of such release or other
disclosure prior to the public dissemination thereof if time permits and if such
consultation is permitted by Applicable Law. Following any approved press
release or other public disclosure, no such approval shall be required for any
further press release or other public disclosure that is consistent with such
prior press release or other public disclosure.

17

--------------------------------------------------------------------------------




6.6    Employees    . At or prior to the Closing, Buyer shall offer employment
to each of the Business Employees. Such offers of employment shall be subject to
the consummation of the transactions contemplated hereby and shall provide for
employment with Buyer to commence on the day following the Closing. Nothing
herein shall be construed or interpreted to impose on Buyer any obligation for
the continuation of employment of any Business Employee for any period of time
following the Closing or any limitation on Buyer’s ability to modify any
compensation or benefits provided to any Business Employee. Seller shall be
responsible for, and shall pay in accordance with Applicable Law all wages and
salaries of the Business Employees through the close of business on the Closing
Date, including for accrued vacation pay and other paid time off; provided,
however, that Buyer shall be required to reimburse Seller for certain of such
amounts as follows:(A) no later than 30 days following the Closing, Seller shall
deliver to Buyer a schedule setting forth (i) the amount equal to the wages and
salaries of the Business Employees paid by Seller for the period beginning on
September 1, 2015 through the close of business on the Closing Date and (ii) the
amount, if any, equal to the accrued vacation pay and other paid time off of the
Business Employees through the close of business on the Closing Date paid out by
Seller (the sum of the amounts set forth in clause (i) and clause (ii), the
“Reimbursement Amount”), and (B) no later than 15 days following the receipt of
such schedule by Buyer, Buyer shall pay to Seller the Reimbursement Amount by
check or wire transfer of immediately available funds.
6.7    Cash Collections    . To the extent that Seller or any of its Affiliates
receive any payments after the Closing that belong to the Business, Seller shall
deliver and pay over such payments to Buyer by wire transfer as promptly as may
be practicable but in any event no later than by the close of business on the
fourth business day after receipt thereof. Similarly, to the extent Buyer
receives any payments after the Closing that belong to Seller or any of its
Affiliates, Buyer shall deliver and pay over such payments to Seller by wire
transfer as promptly as may be practicable but in any event no later than by the
close of business on the fourth business day after receipt thereof by Buyer.
6.8    Seller Name    . Buyer may continue to use the name “Transgenomic” in the
same manner in which such name was historically used by Seller in the Business
for a period of two months following the Closing Date (including references to
the Business as “formerly Transgenomic”); provided that Buyer (i) may continue
to use existing stocks of product packaging, promotional materials, stationery,
purchase orders, invoices, receipts or similar documents that may contain the
name “Transgenomic” until exhausted so long as Buyer affixes to each such
product it ships a label (at least 1” by 2” in size) that includes Buyer’s name
and indicates that the ownership of the Business has changed to Buyer, and
(ii) shall not be obligated to remove any references to “Transgenomic” from any
archived materials (e.g., historical press releases) available on any website.
Buyer shall remove any reference to the name “Transgenomic” from the San Jose
Facility and all signs and vehicles that are used by or in connection with the
Business as soon as reasonably practicable.

18

--------------------------------------------------------------------------------




6.9    Seller Intellectual Property    . Seller hereby grants Buyer, a
non-exclusive, perpetual, royalty-free, worldwide license to the Intellectual
Property owned by Seller as of the date hereof which has been used by Seller for
the manufacture, marketing, use and sale of performance liquid chromatography
columns which are used solely for protein or RNA separation (the “RNA Columns”),
solely to manufacture, use, and sell RNA Columns, which license may be
transferred to any purchaser of Buyer’s business of making RNA Columns,
regardless of the form of the transaction in which such purchaser acquires such
business. For clarity, the forgoing license is inapplicable to the extent any of
the forgoing RNA Columns are used for any purpose other than protein or RNA
separation, or are marketed for any use other than protein or RNA separation.
During the Term of the Manufacturing Services Agreement, Buyer agrees to sell
the RNA Columns to Seller at 40% of Buyer’s list price of the RNA Columns, as
amended from time to time in Buyer’s sole discretion, pursuant to the terms and
conditions of the Manufacturing Services Agreement. This provision shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns.
6.10    Acknowledgment by Buyer    . Buyer acknowledges that it has conducted to
its satisfaction an independent investigation and verification of the financial
condition, results of operations, assets, liabilities, properties and projected
operations of Seller and, in making its determination to proceed with the
transactions contemplated by this Agreement, Buyer has relied on the results of
its own independent investigation and verification and the representations and
warranties of Seller expressly and specifically set forth in this Agreement,
including the Disclosure Schedule. SUCH REPRESENTATIONS AND WARRANTIES BY SELLER
CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF SELLER TO
BUYER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND
BUYER UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT ALL OTHER REPRESENTATIONS AND
WARRANTIES OF ANY KIND OR NATURE, EXPRESS OR IMPLIED (INCLUDING, BUT NOT LIMITED
TO, ANY RELATING TO THE FUTURE FINANCIAL CONDITION, RESULTS OF OPERATIONS,
ASSETS OR LIABILITIES OF SELLER) ARE SPECIFICALLY DISCLAIMED BY SELLER.
ARTICLE VII    
DEFINITIONS
7.1    Definitions    . Whenever used in this Agreement, the following terms and
phrases have the following respective meanings:
“Affiliate” of any particular Person means any other Person controlling,
controlled by or under common control with such particular Person. For the
purposes of this definition,

19

--------------------------------------------------------------------------------




“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through the ownership of voting
securities, contract or otherwise.
“Agreement” has the meaning set forth in the Preamble of this Agreement.
“Applicable Law” means any statute, law, ordinance, regulation, rule, code,
order, constitution, treaty, common law, judgment, award, decree, other
requirement or rule of law of any federal, state, local or foreign government or
political subdivision thereof, or any arbitrator, court or tribunal of competent
jurisdiction.
“Assignment Documents” has the meaning set forth in Section 1.3(b)(ii).
“Assumed Liabilities” has the meaning set forth in Section 1.2(a).
“Assumption Documents” has the meaning set forth in Section 1.3(b)(iii).
“Benefit Plan” has the meaning set forth in Section 3.17(a).
“Business” has the meaning set forth in the Recitals of this Agreement.
“Business Employees” has the meaning set forth in Section 3.15.
“Buyer” has the meaning set forth in the Preamble of this Agreement.
“Closing” has the meaning set forth in Section 1.3(a).
“Closing Date” has the meaning set forth in Section 1.3(a).
“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1986, as
reflected in the provisions of sections 601 through 609 of the Employee
Retirement Income Security Act of 1974, as amended, and any regulations or rules
issued pursuant thereto, and Section 4980B of the Code, and any regulations or
rules issued pursuant thereto.
“Code” means the Internal Revenue Code of 1986, as amended.
“Contract Arrangement” has the meaning set forth in Section 1.5.
“Contracts” means, with respect to any Person, any legally binding contracts,
leases, licenses, supply and distribution agreements, sales and purchase
agreements and orders, confidentiality agreements, insurance policies, deeds,
mortgages, guaranties, indentures, undertakings, arrangements or understandings
and contracts and other commitments, documents and agreements and business
arrangements.

20

--------------------------------------------------------------------------------




“Disclosure Schedule” has the meaning set forth in the Preamble to Article III.
“Environmental Laws” has the meaning set forth in Section 3.19.
“Excluded Assets” has the meaning set forth in Section 1.1(b).
“Excluded Liabilities” has the meaning set forth in Section 1.2(b).
“GAAP” has the meaning set forth in Section 1.4(a).
“Indebtedness” means, without duplication, all obligations of Seller for
borrowed money and any accrued interest, prepayment premiums or penalties
related thereto.
“Intellectual Property” means (a) foreign and domestic patents and patent
applications and inventions, (b) Internet domain names, trademarks, service
marks, trade dress, trade names, logos and corporate or company names (both
foreign and domestic) and registrations and applications for registration
thereof together with all of the goodwill associated therewith, (c) registered
copyrights and copyrightable works (both foreign and domestic) and registrations
and applications for registration thereof, (d) computer software, data, data
bases and documentation thereof, including rights to third party software used
in the Business (excluding “shrink wrap” software and other software that can
generally be purchased commercially for less than $10,000 per user), (e) Know
How and (f) other confidential information, including financial and marketing
plans and customer and supplier lists and information.
“Know-How” means all technical and other information, data, methods, inventions
(whether patentable or not and whether or not reduced to practice), processes,
formulae, trade secrets and similar proprietary rights and other know-how and
trade secret rights arising under any law anywhere in the world.
“Liens” means liens, security interests, charges or encumbrances.
“Losses” means actual out-of-pocket losses, damages, liabilities, costs or
expenses, including reasonable attorneys’ fees; provided that Losses shall not
include any special, exemplary or punitive damages or lost profits relating to a
breach or alleged breach of this Agreement.
“Manufacturing Services Agreements” has the meaning set forth in Section
2.1(d)(iii).
“Party” or “Parties” has the meaning set forth in the Preamble of this
Agreement.
“Permitted Liens” means (a) Liens for taxes or governmental assessments, charges
or claims the payment of which is not yet due; (b) statutory liens of landlords
and liens of carriers,

21

--------------------------------------------------------------------------------




warehousemen, mechanics, materialsmen and other similar Persons arising in the
ordinary course of business which are not yet due; (c) Liens incurred in the
ordinary course of business; and (d) Liens that do not have an adverse effect on
or otherwise impair the value or current use of the Purchased Assets.
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.
“Purchase Price” has the meaning set forth in Section 1.3(b)(i).
“Purchased Assets” has the meaning set forth in Section 1.1(a).
“Reimbursement Amount” has the meaning set forth in Section 6.6.
“RNA Columns” has the meaning set forth in Section 6.9.
“San Jose Facility” means that certain real property located at 2032 Concourse
Drive, San Jose, California 95131.
“San Jose Lease” means that certain Lease, dated as of June 1, 2010, between
Chang Income Property Partnership, LP, and Seller for the San Jose Facility.
“Seller” has the meaning set forth in the Preamble of this Agreement.
“Subsidiary” means, with respect to any Person, any other Person (a) of which
the initial Person directly or indirectly owns or controls more than 50% of the
voting equity interests or has the power to elect or direct the election of a
majority of the members of the governing body of such Person, or (b) which is
required to be consolidated with such Person under United States generally
accepted accounting principles.
“Tax” or “Taxes” means any federal, state, local or foreign income, gross
receipts, franchise, estimated, alternative minimum, add on minimum, sales, use,
transfer, real property gains, registration, value added, excise, natural
resources, severance, stamp, occupation, premium, windfall profit,
environmental, customs, duties, real property, special assessment, personal
property, capital stock, social security, unemployment, disability, payroll,
license, employee or other withholding, or other tax, of any kind whatsoever,
including any interest, penalties or additions to tax or additional amounts in
respect of the foregoing.
“Tax Return” means any return, report, information return or other document
(including schedules or any related or supporting information) filed or required
to be filed with any governmental entity or other authority in connection with
the determination, assessment or collection

22

--------------------------------------------------------------------------------




of any Tax or the administration of any laws, regulations or administrative
requirements relating to any Tax.
“Transaction Documents” has the meaning set forth in Section 3.3(a).
“Transition Services Agreement” has the meaning set forth in Section 2.1(d)(iv).
ARTICLE VIII    
MISCELLANEOUS
8.1    Amendment and Waiver    . This Agreement may be amended, or any provision
of this Agreement may be waived, so long as any such amendment or waiver is set
forth in a writing executed by Buyer, on the one hand, and Seller, on the other
hand. No course of dealing between or among the Parties shall be deemed
effective to modify, amend or discharge any part of this Agreement or any rights
or obligations of any Party under or by reason of this Agreement.
8.2    Knowledge Defined    . For purposes of this Agreement, the terms “to
Seller’s knowledge,” “to the knowledge of Seller” or words of similar meaning as
used herein shall mean the actual knowledge of Paul Kinnon and Ron Jones,
without giving effect to any imputed knowledge.
8.3    Notices    . All notices and other communications under or in connection
with this Agreement shall be in writing and shall be deemed given (a) if
delivered personally, upon delivery, (b) if delivered by registered or certified
mail (return receipt requested), upon the earlier of actual delivery or three
days after being mailed, or (c) if given by facsimile, upon confirmation of
transmission by facsimile, in each case to the parties at the following
addresses:

23

--------------------------------------------------------------------------------




Notices to Seller:
Transgenomic, Inc.
12325 Emmet Street,
Omaha, Nebraska 68164
Attn: Chief Executive Officer
Facsimile: (402) 452-5401
with a copy to (which shall not constitute notice to Seller):
Paul Hastings LLP
1117 S. California Avenue
Palo Alto, CA 94304
Attention: Jeffrey T. Hartlin, Esq.
Facsimile: (650) 320-1904
Notices to Buyer:
Edge BioSystems, Inc.
c/o StoneCalibre, LLC
2029 Century Park East, Suite 2070
Los Angeles, CA 90067
Attn:     Brian M. Wall
Facsimile: (310) 706-4203
with a copy to (which shall not constitute notice to Buyer):
Morgan, Lewis & Bockius LLP
600 Anton Blvd, Suite 1800
Costa Mesa, CA 92626
Attn:     James W. Loss
Facsimile: (714) 830-0726
8.4    Assignment    . This Agreement and all of the provisions hereof shall be
binding upon and inure to the benefit of the Parties and their respective
successors and permitted assigns, except that, except as expressly provided in
Section 6.9, neither this Agreement nor any of the rights, interests or
obligations under this Agreement may be assigned or delegated by Buyer without
the prior written consent of Seller; provided that Buyer shall have the right to
make a collateral assignment of its rights and interests under this Agreement to
any lender.
8.5    Severability    . Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
Applicable Law, but if any provision

24

--------------------------------------------------------------------------------




of this Agreement is held to be prohibited by or invalid under Applicable Law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provisions or the
remaining provisions of this Agreement.
8.6    Captions and Headings    . The captions and headings used in this
Agreement are for convenience of reference only and do not constitute a part of
this Agreement and shall not be deemed to limit, characterize or in any way
affect any provision of this Agreement, and all provisions of this Agreement
shall be enforced and construed as if no caption or heading had been used in
this Agreement.
8.7    Entire Agreement    . This Agreement, including the schedules attached to
this Agreement and other documents referred to herein, and the confidentiality
provisions of the nondisclosure agreement signed by the Parties on June 3, 2014,
contain the entire understanding of the Parties with respect of their subject
matter and supersede all prior and contemporaneous agreements and
understandings, oral and written, between the Parties with respect to such
subject matter.
8.8    Counterparts    . This Agreement may be executed in one or more
counterparts, including electronically transmitted counterparts, each of which
shall be deemed an original, but all such counterparts together shall constitute
but one and the same Agreement.
8.9    Governing Law    . The law of the State of Delaware shall govern all
questions concerning the construction, validity, interpretation and
enforceability of this agreement and the schedules to this Agreement, and the
performance of the obligations imposed by this agreement, without giving effect
to any choice of law or conflict of law rules or provisions (whether of the
State of Delaware or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Delaware. The venue for any
action arising out of or in connection with this Agreement shall be a court of
appropriate jurisdiction in Wilmington, Delaware.
8.10    Waiver of Jury Trial    . EACH OF THE PARTIES WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN
RESPECT OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION BASED ON, OR ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, OR ANY COURSE OF CONDUCT, COURSE
OF DEALING, VERBAL OR WRITTEN STATEMENT OR ACTION OF ANY PARTY, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY
OR OTHERWISE. THE PARTIES EACH HEREBY AGREES THAT ANY SUCH CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT THE
PARTIES MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF THIS AGREEMENT WITH ANY
COURT AS EVIDENCE OF THE CONSENT OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.

25

--------------------------------------------------------------------------------




8.11    No Strict Construction    . The language used in this Agreement shall be
deemed to be the language chosen by the Parties to express their collective
mutual intent, and no rule of strict construction shall be applied against any
Person. The term “including” as used herein shall be by way of example and shall
not be deemed to constitute a limitation of any term or provision contained
herein.
8.12    Equitable Remedies    . Each of the Parties acknowledges and agrees that
the other Party would be damaged irreparably in the event any of the provisions
of this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the Parties agrees that the other
Party shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court of the
United States or any state thereof having jurisdiction over the Parties and the
matter, in addition to any other remedy to which they may be entitled, at law or
in equity.
8.13    No Third-Party Beneficiaries    . This Agreement is for the sole benefit
of the Parties and their permitted assigns, and nothing herein expressed or
implied shall give or be construed to give any Person (other than the Parties
and such assigns) any legal or equitable rights under this Agreement.
8.14    Bulk Transfer Laws    . Buyer hereby waives compliance by Seller with
the provisions of any so-called bulk transfer laws of any jurisdiction in
connection with the sale of the Purchased Assets to Buyer.
[ Remainder of page left blank ]




IN WITNESS WHEREOF, the Parties have executed this Asset Purchase Agreement as
of the date first written above.
BUYER:

EDGE BIOSYSTEMS, INC.,
a Maryland corporation


By: /s/ Brian M. Wall                
Name:     Brian M. Wall                
Title:     President                

26

--------------------------------------------------------------------------------




SELLER:

TRANSGENOMIC, INC.,
a Delaware corporation


By: /s/ Paul Kinnon                
Name:     Paul Kinnon                     
Title: President and Chief Executive Officer    





1